Motion granted insofar as to allow appellants to have the appeals heard in one typewritten or mimeographed appeal book, without printing the same, and upon typewritten or mimeographed appellants’ points, upon condition th'at the appellants serve one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the attorney for the plaintiff-respondent and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points with this court. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.